THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933. Warrant No. Date of Issuance:, 2011 MTI MICROFUEL CELLS INC. Common Stock Warrant MTI MicroFuel Cells Inc. (the “Company”), for value received, hereby certifies that Counter Point Ventures Fund II, LP, or its registered assigns (the “Holder”), is entitled, subject to the terms set forth below, to purchase from the Company, at any time after the date hereof and on or before the Expiration Date (as defined in Section 6 below) shares of capital stock of the Company at an exercise price per share of $0.070 as set forth herein (subject to adjustment as set forth in the Purchase Agreement, defined below). This Common Stock Warrant (“Warrant”) is one of a series of Warrants containing substantially identical terms and conditions issued pursuant to that certain Common Stock and Warrant Purchase Agreement dated January 11, 2010 (the “Purchase Agreement”), as amended on February 9, 2011 (the “Amendment”). This Warrant is issued pursuant to, and is subject to the terms and conditions of, the Purchase Agreement. The shares purchasable upon exercise of this Warrant are hereinafter referred to as the “Warrant Stock”. 1. Number and Type of Shares; Purchase Price. Subject to the terms and conditions hereinafter set forth, the Holder is entitled, upon surrender of this Warrant, to purchase from the Company a number of shares of Company Common Stock, par value $0.01 per share (“Common Stock”), equal to 20% of the number of shares of Common Stock issued by the Company to the Holder pursuant to the Purchase Agreement on the Date of Issuance set forth above, rounded down to the nearest whole share, at a per share purchase price equal to the purchase price per share of such Common Stock issued to the Holder under the Purchase Agreement (the “Purchase Price”). 2. Exercise. (a) Manner of Exercise. This Warrant may be exercised by the Holder, in whole or in part, by surrendering this Warrant, with the purchase/exercise form appended hereto as Exhibit A duly executed by such Holder or by such Holder’s duly authorized attorney, at the principal office of the Company, or at such other office or agency as the Company may designate, accompanied by payment in full of the Purchase Price payable in respect of the number of shares of Warrant Stock purchased upon such exercise. The Purchase Price may be paid by cash, check, wiretransfer, or by the surrender of promissory notes or other instruments representing indebtedness of the Company to the Holder. (b) Effective Time of Exercise. Each exercise of this Warrant shall be deemed to have been effected immediately prior to the close of business on the day on which this Warrant shall have been surrendered to the Company as provided in Section 2(a) above. At such time, the person or persons in whose name or names any certificates for Warrant Stock shall be issuable upon such exercise as provided in Section 2(d) below shall be deemed to have become the holder or holders of record of the Warrant Stock represented by such certificates. (c) Net Issue Exercise. (i) In lieu of exercising this Warrant in the manner provided above in Section 2(a), the Holder may elect to receive shares equal to the value of this Warrant (or the portion thereof being canceled) by surrender of this Warrant at the principal office of the Company together with notice of such election on the purchase/exercise form appended hereto as Exhibit A duly executed by such Holder or such Holder’s duly authorized attorney, in which event the Company shall issue to such Holder a number of shares of Warrant Stock computed using the following formula: X Y (A - B) A Where: X
